DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed May 10, 2022. 
Claims 1, 4, 6-13, and 18 have been amended.
Claims 1-18 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 is being considered by the examiner.
Response to Arguments
The previous rejections under 35 USC 112 have been withdrawn in response to the submitted amendments.
Applicant’s arguments filed May 20, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Regarding independent claim 1, 10 and 18, in this response, claims 1, 10 and 18 have been amended to recite "control the delivery apparatus to deliver the parcel based on a weight of the parcel, wherein the weight of the parcel is calculated according to a type and a volume of contents of the parcel estimated based on a captured image of the contents of the parcel and density information corresponding to the type of the contents of the parcel", the applicant respectfully submits that currently present claims 1, 10 and 18 including the feature of controlling the delivery apparatus to deliver the parcel, which is performed by specific hardware, and is not mathematical concept or method of organizing human activity and do not fall within the subject matter groupings of abstract ideas. In addition, the weight of the parcel is calculated according to a type and a volume of contents of the parcel estimated based on a captured image of the contents of the parcel and density information corresponding to the type of the contents of the parcel, therefore, by controlling the delivery apparatus to deliver the parcel based on the calculated weight of the parcel, the parcel delivery system can accurately control an appropriate delivery apparatus to deliver the parcel and thus improve the work efficiency of the parcel delivery system.
Examiner respectfully disagrees. The “delivery apparatus” is not a term with a specific definition provided by the specification. The claims do not limit this to any particular hardware. The specification supports many features of a delivery apparatus that have not been claimed and will not be read into the claims. In the claims, the delivery apparatus functions as a delivery destination having enough space for the delivered parcel. According to the independent claims the only characteristic of a delivery apparatus is that it must have an empty space for a parcel. Delivering a parcel by controlling a delivery apparatus is recited at a high level of generality and the broadest reasonable interpretation includes control by placing a parcel into the selected delivery apparatus. The claims do not recite a geographic location where a parcel is picked up, a geographic location where a parcel is delivered, a delivery route, a type of delivery apparatus control, a locking mechanism of a delivery apparatus, a drive mechanism of a delivery apparatus, a navigation mechanism of a delivery apparatus, or any other limitations to define what constitutes delivery or control. In other words, the claimed control is recited at a high level of generality because nothing in the claims limits the type of control required. Therefore, controlling a delivery apparatus, as claimed, is insignificant extra-solution activity. The act of delivering a parcel is a part of the identified abstract idea of facilitating delivery of a parcel to an appropriately sized delivery apparatus. The details of the type of information used to calculate the weight merely add a degree of particularity to the claims, however they do not change the nature of the identified abstract idea.

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-9 recite a combination of devices and therefore recite a machine.
Claims 10-18 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, 10, and 18, as a whole, are directed to the abstract idea of facilitating delivery of a parcel to an appropriately sized delivery apparatus, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical concept because the identified idea recites a mathematical relationship by reciting the relationship between the size of a parcel and the size of a delivery apparatus. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting rules for selecting a delivery apparatus. The mathematical concept and method of organizing human activity of “facilitating delivery of a parcel to an appropriately sized delivery apparatus,” is recited by claiming the following limitations: receiving shape information, selecting a delivery apparatus, notifying a client, estimating a size, requesting delivery, and delivering a parcel to a delivery apparatus. The mere nominal recitation of processor and a non-transitory computer readable medium does not take the claim of the mathematical concept or method of organizing human activity groupings. Thus, the claim recites an abstract idea.
With regards to Claim 9, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: notifying a client.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, 10, and 18 recite the additional elements: a processor and a non-transitory computer readable medium. These processor and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of selecting appropriate delivery equipment in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery planning process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, 10, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): processor (Specification p. 7), and a non-transitory computer readable medium (Specification p. 7). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a processor and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. an insignificant application) by reciting controlling a delivery appratus. See MPEP 2106.05(g). The claims limit the field of use by reciting the package delivery field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 4, 12, and 14-17, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 4 and 14-17 the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a camera (Specification p. 8), a display screen (Specification p. 7, 10. 18). See MPEP 2106.05(d)(I)(2). Claims 14-17 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by displaying size information. See MPEP 2106.05(f). Claims 4 and 12 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting capturing image data, and obtaining weight data. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-3, 5-8, 11, and 13, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (U.S. P.G. Pub. 2020/0023811 A1), hereinafter Herman, in view of Gibbon et al. (U.S. P.G. Pub. 2015/0348282 A1), hereinafter Gibbon.

Claim 1. 
Herman discloses a parcel delivery system comprising: 
a processor (Herman [0016], [0038], [0086]) configured to:
receive information regarding an external shape of a parcel requested to be delivered in response to a request from a client who requests delivery of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and contents of each cargo; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0052] server may request additional data from the user device); 
select, on a basis of the information regarding the external shape of the parcel, a delivery apparatus that delivers the parcel by taking into consideration empty space in the delivery apparatus (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate cargo space); and
Regarding the following limitation:
control the delivery apparatus to deliver the parcel based on a weight of the parcel, wherein the weight of the parcel is calculated according to a type and a volume of a content of the parcel estimated based on a captured image of the content of the parcel and density information corresponding to the type of the content of the parcel.
Herman discloses controlling a vehicle based on a load wherein the load is predicted based on a captured image (Herman [0026], [0029], [0033] vehicle components may be actuated based on a load; [0042], [0053] determine a vehicle capacity to meet the user request; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0054] identify a vehicle with adequate capacity; [0055] dispatch a vehicle by actuating a vehicle to drive to the origin; [0060], [0064] determine if total weight exceeds load capacity of the vehicle; [0067] request another vehicle with sufficient capacity; [0069], [0084] actuate the vehicle to drive to the destination). However, Herman does not disclose calculating weight based on density information corresponding to the type of content of the parcel, but Gibbon does (Gibbon [0068], [0071] image data can be processed to estimate, determine, and/or identify one or more dimensions, a dimensional size, a dimensional weight, and/or other characteristics of the item; [0089] determine dimensions, density, volume and other details and/or characteristics of an item and use these determinations to calculate weight; [0095] image data can be analyzed to determine density).
One of ordinary skill in the art would have recognized that applying the known technique of using a density determination in combination with size estimations to estimate a weight of Gibbon to the weight estimations of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibbon to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such density determinations which are used to calculate weight. Further, applying density determinations to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of an accurate weight because items of the same size can have wide range of different weight measurements. 

Claim 2. 
Herman in view of Gibbon teaches all the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the information regarding the external shape of the parcel is information obtained from a captured image of the external shape of the parcel (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 3. 
Herman in view of Gibbon teaches all the elements of claim 2, as shown above. Additionally, Herman discloses:
wherein the information regarding the external shape of the parcel is information on an external size of the parcel, which is obtained by identifying coordinates of the parcel in three-dimensional space from the captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 4. 
Herman in view of Gibbon teaches all the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the empty space in the delivery apparatus is grasped from a captured image of the empty space that is obtained by a camera installed in the delivery apparatus (Herman [0075] in-cabin cameras; [0079] internal cameras show how cargo is arranged).

Claim 5. 
Herman in view of Gibbon teaches all the elements of claim 4, as shown above. Additionally, Herman discloses:
wherein a size of the empty space is grasped by identifying coordinates of the empty space in three-dimensional space from the captured image (Herman [0075] in-cabin cameras; [0079] internal cameras show how cargo is arranged).

Claim 6. 
Herman in view of Gibbon teaches all the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the processor further configured to select a delivery apparatus that has empty space capable of accommodating the parcel as a delivery apparatus that delivers the parcel (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate cargo space; [0059] select a vehicle where the sum of the dimensions of the cargo does not exceed the cargo space).

Claim 7. 
Herman in view of Gibbon teaches all the elements of claim 6, as shown above. Additionally, Herman discloses:
wherein the processor further configured to select a delivery apparatus that delivers the parcel further on a basis of a weight of the parcel (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate capacity; [0060], [0064] determine if total weight exceeds load capacity of the vehicle; [0067] request another vehicle with sufficient capacity).

Claim 8. 
Herman in view of Gibbon teaches all the elements of claim 7, as shown above. Additionally, Herman discloses:
wherein the processor further configured to select a delivery apparatus capable of accommodating the parcel on a basis of the weight of the parcel and a deliverable weight of a delivery apparatus (Herman [0070] monitor change in weight of the vehicle; [0071], [0076] Lidar may detect a height drop; [0072] vehicle may calculate total weight based on vehicle drop; [0073], [0078] suspension ride height sensors).

Claim 9. 
Herman in view of Gibbon teaches all the elements of claim 1, as shown above. Additionally, Herman discloses:
notify the client of information indicating a state in which the parcel is not accommodable in space in the delivery apparatus in a case where the parcel is not accommodable in the space on a basis of the information regarding the external shape of the parcel (Herman [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity).

Claim 10. 
Herman discloses a non-transitory computer readable medium storing a program causing a computer operated by a client who requests delivery of a parcel having a processor configured to:
estimate an external size of the parcel from a captured image of an external shape of the parcel (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device); and 
request delivery by a delivery apparatus capable of accommodating the parcel having an estimated size (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate cargo space); and
Regarding the following limitation:
control the delivery apparatus to deliver the parcel based on a weight of the parcel, wherein the weight of the parcel is calculated according to a type and a volume of contents of the parcel estimated based on a captured image of the contents of the parcel and density information corresponding to the type of the contents of the parcel.
Herman discloses controlling a vehicle based on a load wherein the load is predicted based on a captured image (Herman [0026], [0029], [0033] vehicle components may be actuated based on a load; [0042], [0053] determine a vehicle capacity to meet the user request; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0054] identify a vehicle with adequate capacity; [0055] dispatch a vehicle by actuating a vehicle to drive to the origin; [0060], [0064] determine if total weight exceeds load capacity of the vehicle; [0067] request another vehicle with sufficient capacity; [0069], [0084] actuate the vehicle to drive to the destination). However, Herman does not disclose calculating weight based on density information corresponding to the type of content of the parcel, but Gibbon does (Gibbon [0068], [0071] image data can be processed to estimate, determine, and/or identify one or more dimensions, a dimensional size, a dimensional weight, and/or other characteristics of the item; [0089] determine dimensions, density, volume and other details and/or characteristics of an item and use these determinations to calculate weight; [0095] image data can be analyzed to determine density).
One of ordinary skill in the art would have recognized that applying the known technique of using a density determination in combination with size estimations to estimate a weight of Gibbon to the weight estimations of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibbon to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such density determinations which are used to calculate weight. Further, applying density determinations to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of an accurate weight because items of the same size can have wide range of different weight measurements. 

Claim 12. 
Herman in view of Gibbon teaches all the elements of claim 10, as shown above. Additionally, Herman discloses:
obtain information regarding the weight of the parcel, output the information regarding the weight of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and contents of each cargo; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0052] server may request additional data from the user device).

Claim 13. 
Herman in view of Gibbon teaches all the elements of claim 12, as shown above. Additionally, Herman discloses:
wherein the information regarding the weight of the parcel includes at least one of the captured image of contents of the parcel and a weight estimated from the captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0057] determine type of cargo using images from cameras; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 15. 
Herman in view of Gibbon teaches all the elements of claim 13, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, on the display screen, information on a comparison target having a weight equivalent to the weight estimated from the captured image of the contents of the parcel (Herman [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity).

Claim 18. 
Herman discloses a non-transitory computer readable medium storing a program causing a computer having a processor configured to: 
receive information regarding an external shape of a parcel requested to be delivered in response to a request from a client who requests delivery of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and contents of each cargo; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0052] server may request additional data from the user device); 
notify the client of information indicating a state in which the parcel is not accommodable in space in a delivery apparatus in a case where the parcel is not accommodable in the space on a basis of the received information regarding the external shape of the parcel  (Herman [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity); and 
Regarding the following limitation:
control the delivery apparatus to deliver the parcel based on a weight of the parcel,6Customer No.: 31561Docket No.: 88633-US-348Application No.: 16/537,632 wherein the weight of the parcel is calculated according to a type and a volume of a content of the parcel estimated based on a captured image of the content of the parcel and density information corresponding to the type of the content of the parcel.
Herman discloses controlling a vehicle based on a load wherein the load is predicted based on a captured image (Herman [0026], [0029], [0033] vehicle components may be actuated based on a load; [0042], [0053] determine a vehicle capacity to meet the user request; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0054] identify a vehicle with adequate capacity; [0055] dispatch a vehicle by actuating a vehicle to drive to the origin; [0060], [0064] determine if total weight exceeds load capacity of the vehicle; [0067] request another vehicle with sufficient capacity; [0069], [0084] actuate the vehicle to drive to the destination). However, Herman does not disclose calculating weight based on density information corresponding to the type of content of the parcel, but Gibbon does (Gibbon [0068], [0071] image data can be processed to estimate, determine, and/or identify one or more dimensions, a dimensional size, a dimensional weight, and/or other characteristics of the item; [0089] determine dimensions, density, volume and other details and/or characteristics of an item and use these determinations to calculate weight; [0095] image data can be analyzed to determine density).
One of ordinary skill in the art would have recognized that applying the known technique of using a density determination in combination with size estimations to estimate a weight of Gibbon to the weight estimations of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibbon to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such density determinations which are used to calculate weight. Further, applying density determinations to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of an accurate weight because items of the same size can have wide range of different weight measurements. 

Claim 11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Gibbon further in view of Miller et al. (U.S. 10,268,892 B1), hereinafter Miller.

Claim 11. 
Herman in view of Gibbon teaches all the elements of claim 10, as shown above. Regarding the following limitation:
wherein the processor further configured to estimate the external size of the parcel on a basis of reference points designated by the client in the captured image in order to estimate the external size of the parcel.
Herman discloses estimating the size of cargo using a captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device). However, Herman does not teach using a basis of reference points designated by the client in the captured image, but Miller does (Miller (Col. 6 Lines 6-22) touchscreen allows user to manually adjust the edges and bounds of the object and the system will automatically recalibrate as will the corresponding calculated dimensions).
One of ordinary skill in the art would have recognized that applying the known technique of increasing the accuracy of an image analysis by adjusting allowing a user to adjust the identified boundaries of Miller to the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such adjustment of an image analysis boundary. Further, applying an adjustment of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of confusing situations where an object is confused with the surface it sits upon, such as a pallet, where the pallet should not be included in the image analysis of an object, as suggested by Miller (Miller (Col. 6 Lines 9-12)).

Claim 14. 
Herman in view of Gibbon teaches all the elements of claim 13, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, on the display screen, the weight estimated from the captured image of the contents of the parcel.
Herman discloses displaying a message to a user that the estimated weight exceeds the capacity of a vehicle (Herman [0065] display; [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device). However, Herman does not explicitly teach displaying on a user device the estimated weight itself, but Miller does (Miller Figs. 4C, 4D, 4E, 4F, 5C, 9C, 9D Item 144 showing a measured width, height, length, volume, and weight).
One of ordinary skill in the art would have recognized that applying the known technique of displaying the results of an image analysis of Miller to the results of the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an output of the estimated dimensions. Further, applying an output of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to understand why a piece of cargo may not fit into a particular vehicle.

Claim 16. 
Herman in view of Gibbon teaches all the elements of claim 10, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, in a case where the parcel requested to be delivered is not accommodable in empty space in a delivery apparatus, the empty space in the delivery apparatus and the external shape of the parcel one above the other on the display screen.
Herman discloses when the vehicle does not have sufficient capacity (Herman [0065] display; [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity). However, Herman does not teach displaying the empty space and external shape one above the other on the display screen, but Miller does (Miller Fig. 9D Item 144 showing luggage fails to meet the requirements; (Col. 11 Lines 1-42) system may use an image to measure baggage and determine if the bag is compliant with flight requirements).
One of ordinary skill in the art would have recognized that applying the known technique of displaying the results of an image analysis relative to the capacity of Miller to the results of the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an output of the estimated dimensions relative to the capacity. Further, applying an overlaid output of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to understand why a piece of cargo may not fit into a particular vehicle.

Claim 17. 
Herman in view of Gibbon teaches all the elements of claim 16, as shown above. Additionally, Herman discloses:
the program further causing the computer to display, on the display screen, a length of the parcel that exceeds the empty space in the delivery apparatus.
Herman discloses when the vehicle does not have sufficient capacity (Herman [0065] display; [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity). However, Herman does not teach displaying the empty space and the length on the display screen, but Miller does (Miller Fig. 9D Item 144 showing luggage fails to meet the requirements; (Col. 11 Lines 1-42) system may use an image to measure baggage and determine if the bag is compliant with flight requirements).
 One of ordinary skill in the art would have been motivated to include the teachings of Miller in the system of Herman for the same reasons discussed above in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628